Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-20 have been submitted for examination
Claims 1-20 have been rejected
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beery et al. US publication no. 2018/0357530 (Hereinafter Beery).
2.	In regard to claim 1, Beery teaches:
A method comprising, by one or more computing systems: 
inputting an encoded message with noise to a neural-networks model comprising a variable layer of nodes and a check layer of nodes, 
(Figure 1, step (102) and section [0074] in Beery)
wherein each node is associated with at least one weight and a hyper-network node; 
(Figures 8 & 9  and sections [0118] & [0119] in Beery)
updating the weights associated with the variable layer of nodes by processing the encoded message using the hyper-network nodes associated with the variable layer of nodes; 
(Sections [0095]-[0100] in Berry)
generating a first set of outputs by processing the encoded message using the variable layer of nodes and their respective updated weights; 
(Figure 1, ref. (106) in Berry)
updating the weights associated with the check layer of nodes by processing the first set of outputs using the hyper-network nodes associated with the check layer of nodes; and 
(Sections [0095]-[0100] in Berry)
generating a decoded message without noise using the neural-networks model, wherein the generation comprises using at least the first set of outputs and the check layer of nodes and their respective updated weights.
(Figure 2 in Berry)
3.	In regard to claim 2, Berry teaches:
The method of Claim 1, further comprising: 
applying an absolute value of the encoded message.
(Figure 11 in Berry)
4.	In regard to claim 3, Berry teaches:
The method of Claim 1, wherein the encoded message with noise is based on one or more of: 
Bose-Chaudhuri-Hocquenghem (BCH) code; l
ow density parity check (LDPC) code; or 
polar code.
(Section [0050] in Berry)
5.	In regard to claim 4, Berry teaches:
The method of Claim 1, wherein each hyper-network node is associated with an activation function.
(Sections [0095]-[0100] in Berry)
6.	In regard to claim 5, Berry teaches:
The method of Claim 4, wherein the activation function comprises one or more of: 
a tanh activation function;  Active 44229550.1ATTORNEY DOCKETPATENT APPLICATION 079894.6583 30 of 33
an arctanh activation function; or 
a Taylor approximation of an arctanh activation function.
(Section [0093] in Berry)
7.	In regard to claim 6, Berry teaches:
The method of Claim 4, wherein updating the weights associated with the variable layer of nodes by processing the encoded message with noise using the hyper-network nodes associated with the variable layer of nodes is based on the activation functions.
(Sections [0093]-[0100] in Berry)
8.	In regard to claim 7, Berry teaches:
The method of Claim 4, wherein updating the weights associated with the check layer of nodes by processing the first set of outputs using the hyper-network nodes associated with the check layer of nodes is based on the activation functions.
(Figure 3 and sections [0101]-[0103] in Berry)
9.		In regard to claim 8, Berry teaches:
The method of Claim 4, wherein each activation function is associated with a damping factor.
(Sections [0095]-[0100] in Berry)
10.		In regard to claim 9, Berry teaches:
The method of Claim 8, wherein updating the weights associated with the variable layer of nodes by processing the encoded message with noise using the hyper-network nodes associated with the variable layer of nodes is based on the activation functions and their respective damping factors.
(Figure 3 and sections [0101]-[0103] in Berry)
11.		In regard to claim 10, Berry teaches:
The method of Claim 8, wherein updating the weights associated with the check layer of nodes by processing the first set of outputs using the hyper-network nodes associated with the check layer of nodes is based on the activation functions and their respective damping factors.
(Figure 3 and sections [0101]-[0103] in Berry)
12.		In regard to claim 11, Berry teaches:
The method of Claim 1, further comprising: 
applying a binary generator matrix and a binary parity check matrix to the encoded message with noise.
(Section [0103] in Barry)
13.		In regard to claim 12, Berry teaches:
The method of Claim 1, wherein the neural-networks model is trained based on a plurality of training examples, wherein each training example is generated as a zero codeword transmitted over an additive white Gaussian noise, and wherein each training example is associated with a distinct signal-to-noise (SNR) value.
(Section [0103] in Barry)
14.		Claims 13 and 20 are rejected for the same reasons as per clam 1.
15.		Claims 14-19 are rejected for the same reasons as per clams -2-8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112